
	
		II
		110th CONGRESS
		1st Session
		S. 1697
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2007
			Mr. Sununu (for himself,
			 Mr. Gregg, and Mr. Thune) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for residential biomass fuel property expenditures.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy Tax Parity Act of
			 2007.
		2.Credit for biomass
			 fuel property expenditures
			(a)Allowance of
			 creditSubsection (a) of section 25D of the Internal Revenue Code
			 of 1986 (relating to allowance of credit), is amended—
				(1)by striking
			 and at the end of paragraph (2),
				(2)by striking the
			 period at the end of paragraph (3) and inserting , and,
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(4)30 percent of the
				qualified biomass fuel property expenditures made by the taxpayer during such
				year.
						.
				(b)Maximum
			 creditParagraph (1) of section 25D(b) of such Code (relating to
			 maximum credit) is amended—
				(1)by striking
			 and at the end of subparagraph (B),
				(2)by striking the
			 period at the end of subparagraph (C) and inserting , and,
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(D)$2,000 with
				respect to any qualified biomass fuel property
				expenditures.
						.
				(c)Maximum
			 expendituresSubparagraph (A) of section 25D(e)(4) of such Code
			 (relating to maximum expenditures in case of joint occupancy) is
			 amended—
				(1)by striking
			 and at the end of clause (ii),
				(2)by striking the
			 period at the end of clause (iii) and inserting , and,
			 and
				(3)by adding at the
			 end the following new clause:
					
						(iv)$6,667 in the
				case of any qualified biomass fuel property
				expenditures.
						.
				(d)Qualified
			 biomass fuel property expendituresSubsection (d) of section 25D
			 of such Code (relating to definitions) is amended by adding at the end the
			 following new paragraph:
				
					(4)Qualified
				biomass fuel property expenditure
						(A)In
				generalThe term qualified biomass fuel property
				expenditure means an expenditure for property—
							(i)which uses the
				burning of biomass fuel to heat a dwelling unit located in the United States
				and used as a residence by the taxpayer, or to heat water for use in such a
				dwelling unit, and
							(ii)which has a
				thermal efficiency rating of at least 75 percent.
							(B)Biomass
				fuelFor purposes of this section, the term biomass
				fuel means any plant-derived fuel available on a renewable or recurring
				basis, including agricultural crops and trees, wood and wood waste and residues
				(including wood pellets), plants (including aquatic plants), grasses, residues,
				and
				fibers.
						.
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures paid or incurred in taxable years beginning after December 31,
			 2007.
			
